Citation Nr: 1707377	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  00-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to an initial compensable rating for herpes simplex virus (HSV). 


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, an Attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to December 1985. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana; and a March 2013 rating decision of the VARO in Waco, Texas.

The April 2003 rating decision, in pertinent part, denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss based upon a lack of new and material evidence to reopen a previously denied claim.  The claim was subsequently transferred to the VARO in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) in May 2003.  A statement of the case (SOC) was issued in September 2003.  The Veteran perfected his appeal to the Board in a September 2003 VA Form 9.  Supplemental statements of the case (SSOCs) were issued in March 2004, May 2004, and November 2004.  The Board denied the claim in March 2006.  The Court of Appeals for Veteran Claims (Court) remanded the claim to the Board in accordance with a joint motion for remand in May 2008.  

In February 2009, the Board reopened the claim for service connection for a bilateral hearing loss disability, finding there was new and material evidence.  The Board, having reopened the claim, remanded it for development.  In December 2011, an SSOC was issued denying the claim.  It returned to the Board in January 2013.  At that time, the Board denied the claim for entitlement to service connection for a right ear hearing loss disability, but remanded the issue of entitlement to service connection for a left ear hearing loss disability to obtain additional development.  

In March 2015, a SSOC was issued denying the claim for a left ear hearing loss disability.  The claim was remanded by the Board in March 2016 to complete the development ordered in the January 2013 remand.  A SSOC was issued in May 2016 denying the claim.  It is now before the Board again. 

The March 2013 rating decision granted service connection for HSV at a noncompensable, 0 percent, rating effective August 2002.  The Veteran was not notified of the decision until August 2013.  In July 2014, the Veteran filed a NOD stating he believed he was entitled to a compensable rating.  A SOC was issued in May 2015 denying the claim.  The Veteran perfected an appeal to the Board in July 2015.  The Board remanded the claim for development in March 2016.  An SSOC was issued in May 2016 denying the claim.  It is now before the Board again. 

The Board notes that in Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the plain wording of Diagnostic Code 7806 is that systemic therapy includes the use of topical corticosteroids and thus reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  However, as the Veteran's treatment records do not indicate the use of corticosteroids to treat his HSV, the stay is inapplicable to the Veteran's claim.  Therefore, the Board will proceed to adjudicate that issue.  

The Board notes that the Veteran has filed timely NODs with respect to claims for entitlement to a special monthly pension (SMP) and entitlement to service connection for a left ankle disability.  The RO has acknowledged receipt of the NODs and informed the Veteran that if the appeal could not be granted, a SOC would be issued in a correspondence dated in May 2016 and June 2016.  As the RO has acknowledged receipt of the NODs and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Accordingly, Manlincon is not applicable at this time.

However, the issue of entitlement to a compensable rating for Hepatitis C has been raised by the record in a March 30, 2012, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for a left ear hearing disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal the Veteran's service-connected HSV has been manifested with fever blisters or lesions covering less than five percent of the Veteran's body surface area. 

2.  For the entire period on appeal the Veteran's service-connected HSV has been manifested with an asymptomatic scar measuring less than 144 square inches. 


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for HSV have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 7800-7806, 7820 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected HSV arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's service treatment records and VA medical records are associated with the Veteran's claims file.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

Where there is a claim for an increased rating, such as that of the Veteran's for HSV, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2016).

The RO provided the Veteran with a VA examination for HSV in August 2009 and a new examination in April 2016.  The examination reports are thorough and supported by the evidence of record.  The examination reports discuss the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also address the impact of the disability on the Veteran's daily life.  Therefore, the Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for an initial compensable rating for HSV.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded an opportunity to testify and present evidence at a hearing before a Veteran's Law Judge, and he declined the opportunity.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issues on appeal.

Stegall Considerations

As noted above, the Board remanded this matter in March 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ), in pertinent part, to obtain a current skin examination to determine the severity of the Veteran's HSV.  This examination was performed in April 2016.  The Veteran was afforded an in-person examination.  The examiner reviewed the Veteran's claims file.  The examination notes the Veteran's statements regarding his symptoms during active periods and his treatment.  The examination is adequate for the purposes of adjudicating the claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2016). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7(2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2016). 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings). 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's HSV is rated under Diagnostic Code 7899-7820.  The Diagnostic Code 7899 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.118 (2016).  See 38 C.F.R. § 4.27 (2016).  Diagnostic Code 7820 specifically provides for ratings associated with infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases).  Because HSV is a virus affecting the skin that is not listed elsewhere in 38 C.F.R. § 4.118 , the disability is appropriately rated under Diagnostic Code 7820. 

Under Diagnostic Code 7820, viral infections of the skin not listed elsewhere are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).

In this case, the Veteran reported at his August 2009 VA skin examination that he has experienced fever blisters in the past that showed up on areas of his lips and arms.  On examination it was noted that he had no active fever blisters and that there was a 3 mm by 2 mm scar on his right hand that the Veteran reported was due to a prior fever blister.  The scar was noted as being well healed and completely asymptomatic.  At the Veteran's April 2016 examination, the Veteran reported his symptoms as recurrent lesions on his foreskin two to three times a year.  As the Veteran's symptoms throughout the period on appeal are predominantly skin lesions, the most appropriate Diagnostic Code is 7806 for dermatitis.  

The rating criteria at 38 C.F.R. § 4.118, Diagnostic Code 7806 provides for a noncompensable rating if less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12- month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body being affected, or at least 5 percent, but less than 20 percent, of exposed areas being affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

Analysis

Here the Veteran is service connected for HSV.  As explained above the Veteran's disability is rated by analogy under Diagnostic Code (DC) 7899-7820.  Further, as DC 7820 rates disabilities based on the predominant symptomology, the Veteran's rating is derived using the criteria specified in DC 7806 for dermatitis.  

Since the rating on appeal was effective August 9, 2002, this analysis will focus on the records from that period forward to assign the appropriate rating or ratings for the Veteran's HSV; however, records prior to that date have been reviewed. 

The Veteran has been afforded two VA examinations for his HSV.  One in August 2009 and one in April 2016.  The Veteran did not have any manifestations of HSV at either examination, with the exception of a 3 mm by 2 mm scar on his right hand that the Veteran reported was due to a prior fever blister.  The scar was noted as being asymptomatic at the August 2009 examination.  There are no VA or private treatment records that identify the Veteran's HSV or treatment for it.  However, the Veteran's service treatment records (STRs) do note the Veteran had fever blisters while in service.  

At the 2009 examination the Veteran reported that while in service his HSV manifested with fever blisters on his lips and arms, and later on his penis.  Since service, he reports that he has experienced recurrent blisters at all three sites.  In April 2016, the Veteran reported that he gets recurrent lesions on his foreskin two to three times per year.  He reported that he only uses warm soapy water to treat them.  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, the Veteran's statement regarding the in-service manifestations were supported by his STRs.  Therefore, the Board finds that these statements are credible. 

Considering the Veteran's statement about his flare-ups, the April 2016 examiner noted that when his condition is active, the lesions affect less than five percent of his body surface area (BSA).  Under the ratings criteria described above, such a manifestation is awarded a noncompensable rating.  A higher rating would require that the Veteran have at least five percent of the BSA  affected by the HSV or be treated with intermittent systemic therapy for HSV.  Neither of these conditions are met.  The Veteran's HSV, when active, affects less than five percent of his BSA, and the Veteran does not received intermittent systemic therapy.  He only uses warm water and soap to treat his condition.  Therefore, the Veteran's HSV is appropriately rated as noncompensable.

The Board considered a rating under diagnostic code 7802 for scars not of the head, face or neck, that are superficial and nonlinear, as the Veteran has an asymptomatic scar on this right hand attributed to HSV.  For a compensable rating the Veteran's scar would need to be of an area of 144 square inches or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  The Veteran's scar measured only 3 mm by 2mm.  This does not meet the requirements for a compensable rating.  

Therefore, under the rating criteria, the Veteran is not entitled to a compensable rating. 

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto-related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. 

A comparison between the level of severity and symptomatology of the Veteran's HSV with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran indicated that he had recurrent fever blisters on his lips, arms, and penis.  He also notes an asymptomatic scar on his right hand.  The ratings criteria considers all of these symptoms, as discussed above.  The ratings criteria considers the severity of the symptoms in determining the location and extent of the recurrent fever blisters and the scar.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced or the collective impact thereof.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes his rating for HSV to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology. Nor has the Veteran stated or the evidence reasonably shown that that extraschedular consideration is warranted based on the collective impact of his service-connected disabilities.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

ORDER

For the entire period on appeal, a compensable rating for the Veteran's service-connected HSV is denied. 


REMAND

The development actions requested in the Board's March 2016 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The March 2016 remand order specified that a supplemental opinion to address whether the Veteran's hearing loss was at least as likely as not related to the Veteran's active service.  The order specified that the opinion should address the Veteran's hearing loss, which was defined as a puretone threshold of greater than 20 decibels, as noted in a 1985 service examination.  While the examiner did address this question and the specified examination in an April 2016 opinion.  The opinion is incomplete, as it did not address the remaining evidence showing hearing loss while in service.  

Specifically, there is an audiogram from January 1975 at the end of the Veteran's service treatment records.  While the audiogram does not have a table of results, the graphic results of the examination appear to show a puretone threshold approaching 30 decibels at the 500 Hertz in the left ear.  The April 2016 opinion does not address this result.  Further the opinion implies the 1985 result may have represented ambient noise in the testing environment and was transient in nature.  As the January 1975 appears to show similar hearing loss as that in the 1985 examination, which showed a puretone threshold of 25 decibels at 500 Hertz, it may affect the examiners line of reasoning and should be addressed in the full context of the record.  Therefore, the claim must be remanded to address the January 1975 audiogram. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner who provided the April 2016 opinion regarding hearing loss (or a suitable substitute if this individual is unavailable) for an addendum opinion.

Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current left ear hearing disability is related to his active service. 

The audiologist should address the Veteran's January 1975 audiogram and the 1985 audiogram in the Veteran's service treatment records.  Specifically, the Veteran's puretone thresholds at 500 Hertz which exceed 20 decibels.  See Hensley v. Brown, 5Vet. App. 155 (1993) (holding that threshold levels exceeding 20 decibels indicate some degree of hearing loss). 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


